ORIGINAL

am the ﬂHniteh étateﬁ @nurt of erhetal (Mating

OFFICE OF SPECIAL MASTERS

Filed: April 14, 2015 

D.B., a minor, by and through his natural * No. 14-903V APR 1 ll 2M5
mother and next friend, JAIME BROWN, * US COURT OF
* FEDERAL CLAIMS
Petitioner, *
* Special Master Dorsey
V. *
* Petitioner’s Costs; Reasonable Amount
SECRETARY OF HEALTH * Requested to which Respondent Does
AND HUMAN SERVICES, * not Object.
*
Respondent. *
*
*

* * * * * * * * =l< * * *

Jaime Brown, Thonotosassa, FL, m g petitioner.
Heather L. Pearlman, United States Department of Justice, Washington, DC, for respondent.

PETITIONER’S COSTS DECISION1

On September 25, 2014, Jaime Brown (“petitioner”) ﬁled a petition on behalf of her
minor child, D.B., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C.
§§ 300aa-1 to -34 (2006). Petitioner alleged that a measles-mumps-rubella (MMR) vaccine
administered to DB. on September 14, 2011, caused him to develop an encephalopathy, an
autism disorder, sleep disturbances, and caused a staring and/or catatonic state. Petition at 2. On
March 20, 2015, the undersigned entered an Order Concluding Proceedings dismissing the

petition without prejudice.

1 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or ﬁnancial in substance and is privileged or conﬁdential; or (2) that includes
medical ﬁles or similar ﬁles, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the

public. Li.

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codiﬁed as amended,
42 U.S.C. §§ 300aa—1 to —34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

 

On April 9, 2015, the parties ﬁled a Joint Stipulation of Fact Concerning Petitioner’s
Litigation Costs. According to the stipulation, the parties stipulate to a total award to petitioner
of costs in the amount of $400.00.

The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of any objection
by respondent, the undersigned GRANTS the request for approval and payment of petitioner’s
costs.

Accordingly, an award should be made as follows: in the form of a check payable to
petitioner, Jaime Brown, in the amount of $400.00.

In the absence of a motion for review ﬁled pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’

stipulation.3

IT IS SO ORDERED.
L/ r , ‘
ﬂank  a
Nora Beth Dorsey 
Special Master

3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint ﬁling of
notice renouncing the right to seek review.